 447311 NLRB No. 48KERR-MCGEE CHEMICAL CORP.1The Regional Director approved the Petitioner's withdrawal ofthe remaining objections.Kerr-McGee Chemical Corporation and UnitedSteelworkers of America, AFL±CIO±CLC, Pe-
titioner. Case 26±RC±7473May 28, 1993DECISION AND ORDER REMANDINGPROCEEDINGBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTThe issues in this case are whether the Regional Di-rector correctly (1) sustained the Petitioner's Objection
1, which alleges that the Employer engaged in im-
proper polling of employees through its distribution of
``Vote No'' buttons and decals, and (2) recommended
a hearing on substantial and material issues of fact
raised by the Petitioner's Objection 3, which alleges
that two employees, with employer knowledge, wore
``radically provocative head gear with a message on it
and their pictures were taken.''The National Labor Relations Board, by a three-member panel, has considered the above objections to
the election held September 10, 1992, and the attached
Regional Director's report recommending disposition
of same. The election was conducted pursuant to a
Stipulated Election Agreement. The tally of ballots
shows 62 for and 95 against the Petitioner, with 10
challenged ballots, an insufficient number to affect the
results.The Board has reviewed the record in light of theexceptions and briefs, and affirms the Regional Direc-
tor's findings and recommendations, except that the
Board is of the view that the Petitioner's Objection 1
also raises substantial and material issues warranting a
hearing.11. In directing a hearing on Objection 1, we noteinitially that the Petitioner had no reason to complain
to the Board about not receiving a hearing on this ob-
jection because the Regional Director had sustained the
objection and found it a sufficient ground for setting
aside the election. The Regional Director had also al-
ternatively suggested that the Board might find that
Objection 1 raised material issues of fact which war-
rants a hearing. Therefore, contrary to our dissenting
colleague, we see no significance in the fact that the
Petitioner has not asked us to direct a hearing on the
objection.With respect to whether a hearing is warranted, wenote that, as Member Oviatt's own opinion reveals,
there are rather fine factual distinctions between cases
in which offering employees vote no campaign mate-
rial designed to be publicly displayed on the employ-
ees' clothing is deemed sufficiently close to polling
employee sentiment to have a reasonable tendency tocoerce and those in which offers of such material aredeemed noncoercive. The investigation revealed that
vote no buttons and decals were distributed to 30 dif-
ferent supervisors with instructions that each distribute
them to his or her crew, and the crews appear to be
small. In our view, a hearing will aid us in determining
on which side of the line drawn by our case law this
case falls.2. Our colleague makes certain observations predi-cated on his assumption that the Union made a typo-
graphical error in its objections' letter with respect to
a matter now subsumed under Objection 3. We do not
know whether the particular word in question was a ty-
pographical error, but we agree with our colleague that
any evidence that appears to come within the general
scope of the objection may properly be considered at
the hearing.ORDERIt is ordered that this proceeding is remanded to theRegional Director for Region 26 to arrange for a hear-
ing on the issues raised by the Petitioner's Objections
1 and 3, and to give notice of the hearing.ITISFURTHERORDERED
that a hearing officer bedesignated to conduct a hearing and prepare a report
containing resolutions of the credibility of witnesses,
findings of fact, and recommendations to the Board as
to the disposition of the objections. Within 14 days
from the issuance of such report, either party may file
with the Board an original and seven copies of excep-
tions. Immediately upon the filing of such exceptions,
the party shall serve a copy on the other party and
shall also file a copy with the Regional Director. If no
exceptions are filed, the Board will adopt the rec-
ommendations of the hearing officer.MEMBEROVIATT, dissenting in part and concurring inpart.Contrary to my colleagues, I would not remand Ob-jection 1 to the Regional Director for an evidentiary
hearing. Rather, I would reject the Regional Director's
recommendation that Objection 1 be sustained, and I
would overrule it on the basis of the record now before
us, the sufficiency of which is neither questioned by
the Regional Director nor challenged by either party.In agreement with my colleagues, I would remandObjection 3 to the Regional Director for an evidentiary
hearing. In addition, I believe that there are particular
factual issues that the hearing should include at a mini-
mum.1. Objection 1In Objection 1, the Union alleges that:The Company conducted polling of unit Employ-ees by supervisors within the departments. Em- 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Sec. 102.69(g)(1)(ii) and (3), the Board's Rules and Regulations.2Sec. 102.69(f).3The Union has filed no exceptions to the Regional Director's re-port and no answer to the Employer's exceptions. The Employer
itself only challenges the correctness of the Regional Director's rec-
ommended sustaining of Objection 1 on the grounds that, under
Board precedent, the facts do not support the Regional Director's
recommendation.4All dates are 1992 unless otherwise stated.5There is no evidence in the record from any of the other 26 su-pervisors who received these materials.6An employee (not identified in the Regional Director's report)said that two members of Wells' crew took buttons and stickers.
There is no evidence that Wells saw this.ployees were ask[ed] if they were (1) for theunion, (2) against the Union or (3) undecided.As discussed below, this asserted polling is allegedto have occurred in the context of supervisors provid-
ing antiunion election campaign materials (vote no but-
tons and stickers) to unit employees. The Employer
has excepted to the Regional Director's recommenda-
tion that this objection be sustained, and my colleagues
have decided to remand the objection to the Regional
Director for an evidentiary hearing.I disagree with the Regional Director's substantiverecommendation that the Union's Objection 1 be sus-
tained, and I also disagree with my colleagues' proce-
dural decision that it be remanded to the Regional Di-
rector for an evidentiary hearing.a. ProcedureProcedurally, I would decide the issue raised by Ob-jection 1 now, without a hearing, on the basis of the
record before us (i.e., the Regional Director's Report
on Objections and the attachments thereto, the Em-
ployer's exceptions and the attachments thereto, and
the Employer's brief in support of exceptions).1Under the Board's Rules and Regulations applicableto circumstances like these, the Board may direct that
an evidentiary hearing be held if it appears to the
Board that exceptions to the Regional Director's Re-
port on Objections raise substantial and material fac-
tual issues.2Applying that standard to the instant circumstances,I see no reason for us to direct an evidentiary hearing.
No one has asked for a hearing on this objection. More
importantly, no oneÐnot the Employer, not the Union,
not the Regional DirectorÐhas questioned the material
accuracy, consistency, or sufficiency of the evidence
summarized in the Regional Director's report and con-
tained in the affidavits attached to the Employer's ex-
ceptions.3Thus, neither the Regional Director's Reporton Objection 1 nor the Employer's exceptions to the
report raise any substantial and material factual issues.
Indeed, in remanding this objection for an evidentiary
hearing, my colleagues do not refer with particularity
to any such issues. In the absence of appropriate
grounds for remanding Objection 1 for an evidentiary
hearing, I would not do so.b. SubstanceSubstantively, I find, contrary to the Regional Direc-tor's recommendation, that the record fails to establish
that the Employer has engaged in the objectionable
conduct alleged in Objection 1, and I would, therefore,
overrule this objection on the merits. The facts are es-
sentially as follows.On September 2, 1992,4about a week before theelection, the Employer distributed a supply of vote no
buttons and hardhat stickers to each of 30 supervisors,
together with written instructions to the supervisors on
what they were to do with these materials. The instruc-
tions stated in pertinent part that:I am also providing [buttons and stickers] forthe members of your crew who may want them.
It is important, however, that you know how these
are to be distributed.As a group, you should tell your crew thatthese materials are available for those employees
who may want them. This should be done in a
neutral area such as control room or lunchroom,
not in your office. YOUSHOULDNOTHANDTHEM
TOYOUREMPLOYEES
as this could be viewed tobe polling and coercive behavior. After making
them available to the group you should NOTclose-ly monitor who picks the materials up and who
does not. Simply make them available. [Emphasis
in original.]Supervisors Wells, Rieves, Danner, and Harlow pro-vided affidavits about what they did with these mate-
rials.5Wells called the eight members of his crew to thebreakroom. After they arrived, he put the buttons and
stickers on a table and told them ``[t]here are some
buttons and stickers, if anybody wants more I can get
them.'' He then left the breakroom. He did not see
anyone take a button or a sticker.6He did not ask anymember of his crew to wear a vote no button or stick-
er. He does not recall whether he was wearing a vote
no button or sticker when he made the buttons and
stickers available to the members of his crew.Rieves entered the employee lunchroom shortly afterthe lunch hour, while members of his eight-person
crew were seated there. He ``dumped'' the buttons and
stickers on a table and said, ``Here are some buttons
if anybody wants one.'' He then left the lunchroom.
He did not look to see if any of the employees picked
up any buttons or stickers. He was wearing a vote no
button on his shirt and ``probably'' a vote no sticker 449KERR-MCGEE CHEMICAL CORP.7Harlow, himself, alleged that he did not say anything. I do notfind that this discrepancy on this narrow evidentiary point raises a
``substantial and material factual issue'' warranting a remand for an
evidentiary hearing. Rather, for purposes of my analysis, I will as-
sume for the sake of argument that when Harlow placed the buttons
and stickers on the table he said, ``Here are some buttons for the
people that want them.'' Resolution of this immaterial discrepancy
against Harlow, however, does not undermine my finding that the
record fails to establish a prima facie case that the Employer en-
gaged in the objectionable conduct alleged in Objection 1.on his hardhat when he made the buttons and stickersavailable to the members of his crew. He did not ask
any employee to wear a vote no button or sticker. He
does not know whether any of the members of his
crew wore any of the buttons that he put on the table.Danner went into the breakroom while ``a number''of the eight members of his crew were on break there.
He went to a table away from where the employees
were seated and ``dumped'' the buttons on the table.
He then left the breakroom. He did not say anything
and no one said anything to him. He did not ask any
member of his crew to wear a vote no button or stick-
er. He was not wearing a vote no button or sticker
when he made the buttons and stickers available to the
members of his crew.Harlow went into the breakroom while all 10 mem-bers of his crew were on break there, seated at 2 tables
that had been pushed together. He put the buttons and
stickers at the end of one of the tables. According to
one of the members of Harlow's crew, Harlow said,
``Here are some buttons for the people that want
them.''7Harlow then left the breakroom. He did notsee anyone take a button or sticker. He was wearing
a vote no sticker on his hardhat when he made the but-
tons and stickers available to the members of his crew.
He did not ask any employee to wear a vote no button
or sticker.That is all the substantial and material evidence inregard to Objection 1. It is essentially uncontroverted
and internally consistent.In recommending that Objection 1 be sustained, theRegional Director relied on Macklanburg-Duncan Co.,179 NLRB 848 (1969), and Chas. V. Weise Co., 133NLRB 765 (1961), both of which are discussed below.
The Regional Director found in pertinent part that:Here, as in Macklanburg-Duncan and Weise,there is direct supervisory involvement in the dis-
tribution of anti-union materials which called
upon employees to openly display a preference.
... The crew members were known personally

to the supervisors and knowledge of which crew
members accepted and which did not accept the
offer of the materials could become readily
known to the supervisors. This evinced an intent
to poll.The Regional Director's analysis has, in my view,missed the mark in three fundamental ways.First, contrary to the Regional Director's assessment,the record completely fails to show that the manner in
which the vote no buttons and stickers were distributed
in this case ``called upon employees to openly display
a preference.'' Quite to the contrary, the
uncontroverted evidence clearly establishes that theemployees were decidedly not placed in that positionat the time the buttons and stickers were made avail-
able to them. Thus, the supervisors uniformly said,
without contradiction, that after placing the buttons and
stickers on the tables in the presence of the employees,
they did not ask anyone to take any buttons or stickers,
they immediately left the room, and they did not see
whether anyone actually took any buttons or stickers.
Nor is there any evidence that the supervisors even af-
firmatively offered any buttons or stickers to anyonebeyond simply putting them on a table in front of the
employees. They simply told the employees that the
buttons and stickers were there for anyone who wanted
them and then left without further ado. Clearly then,
not only does the uncontroverted evidence fail to sup-
port the Regional Director's finding that the employees
were ``called upon'' under these circumstances to
openly display a preference by accepting or rejecting
the material, the evidence instead undermines that find-
ing.Second, the record also fails to support the RegionalDirector's finding that ``knowledge of which crew
members accepted and which did not accept the offer
of the materials could become readily known to the su-
pervisors.'' As seen above, the uncontroverted evi-
dence is that the supervisors left the room immediately
after placing the buttons and stickers on the tables in
the presence of the employees, without asking anyone
to take anything, without affirmatively offering any of
the materials to any individual, and without seeing
who, if anyone, took anything. Thus, there is simply
no basis in the record for the Regional Director's find-
ing that the supervisors could readily find out under
these circumstances which employees took any of the
buttons or stickers.Third, there is also no support in the record for theRegional Director's finding that the supervisors' man-
ner of making the buttons and stickers available to the
employees ``evinced an intent to poll.'' Again, the evi-
dence is directly to the contrary. In written instructions
from the Employer, the supervisors were expressly
warned not to engage in specific conduct: conduct that
could amount to polling. There is nothing in the record
to even hint that these instructions were a sham, or
anything less than what they appear on their face to
be. Indeed, the evidence is that the Employer's instruc-
tions not to poll were meant to be followed, and that
they were in fact followed. Contrary to the Regional 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Director's assessment, then, the record does not``evince an intent to poll,'' but instead evinces an in-tent not to poll.I find the Regional Director's reliance on Weise andMacklanburg-Duncan, supra, to be unpersuasive. InWeise, the employer's president told employees at var-ious preelection meetings that he would be wearing a
vote no badge, that the badges were available for ev-
eryone to wear, and that the employees could take one
of the badges as they left the meeting, if they wished
to do so. The employer also instructed its supervisors
to wear the vote no badges and to give one to anyone
who requested it.In a decision devoid of any substantive factual anal-ysis, the Board agreed with the Regional Director's
finding that by making the badges available to the em-
ployees, even without urging them to wear them, the
employer was ``in effect'' providing a means by which
employees would be placed in a position of making an
open declaration of preferenceÐi.e., employees who
accepted and wore the badges would be expressing an
overt antiunion preference, while employees who re-
fused to accept or wear the badges would be express-
ing a prounion sentiment, or would ``at the least [fail]
to indicate an anti-union sentiment.'' Thus, the Re-
gional Director concluded, and the Board agreed, that
by making the badges available, the employer pre-
vented the employees from freely expressing their
choice. Indeed, the Board went further than the Re-
gional Director and found that by making the cam-
paign material available under the above conditions,
the employer had placed the employees in the same
position of declaring their union preference as they
would have been in by being directly interrogated bythe employer about their union preferences.In Macklanburg-Duncan, all supervisors woreproemployer/antiunion buttons and T-shirts during the
critical period prior to the election. They also kept a
supply of the buttons on their desks, where employees
could readily obtain them. When employees asked su-
pervisors how they could get a T-shirt, the supervisors
told them that they could order one for 5 cents.In a decision relying on, inter alia, WeiseÐand likeWeise, bereft of any substantive factual analysisÐtheBoard agreed with the Regional Director's conclusion
that by making the buttons and T-shirts readily avail-
able to the employees, ``the Employer forced employ-
ees to express their union preferences.'' The Board
added that the facts showed that the employer was not
merely using its supervisory personnel in furtherance
of its campaign, but that it intended to make the
antiunion materials available to employees, who by
electing whether or not to wear them, would disclose
their choice.Significantly, however, for purposes of analysis ofthe instant case, the Board in Macklanburg-Duncandistinguished an unpublished Board decision, AeroCommander, on the grounds, inter alia, that the em-ployer's distribution of vote no cards to supervisors in
that case (where several employees subsequently took
such cards from supervisors' pockets) occurred under
conditions (not further described by the Board) consist-
ent with ``a lawful exercise of an Employer's right to
utilize supervisory personnel as media for publication
of antiunion propaganda.'' The Board found that there
was no evidence in Aero Commander that the em-ployer intended to exceed this area of legitimate activ-
ity, as ``the cards were not distributed in quantities or
under conditions suggesting that the Employer in-
tended or had reasonable basis for belief that posses-
sion of the cards by supervisors would place employ-
ees in a position of declaring themselves as to union
preference.'' I find the analysis applied in distinguish-
ing Aero Commander to be most applicable to the situ-ation presented in the instant case, and not the broad,
summary language applied in finding objectionable
conduct in Weise and Macklanburg-Duncan.In any event, the precedential and persuasive valueof these two decisions has, in my view, been signifi-
cantly undermined by more recent decisions in this
area.In Farah Mfg. Co., 204 NLRB 173, 175±176(1973), the Board found that the employer did not vio-
late Section 8(a)(1) of the Act by distributing
procompany/antiunion badges to employees during the
union's organizational campaign. A supply of these
badges was placed in a box in the front office near a
window opening onto the front corridor of the plant,
where they were available for supervisors as well as
employees to take. In finding that the employer did not
violate the Act, the Board fully affirmed the following
reasoning of the administrative law judge:[A]ll Respondent did regarding the ... badges,
so far as this record shows, was to make them
available and to allow their use by any employee,
whether rank-and-file or supervisor. The com-
plaint alleges even this was a violation of Section
8(a)(1) because it forced employees to make an
open choice between the Company and the Union.
Clearly the legend on the badge ... reveals a

preference by those who wore it for the Company
as against the Union. An employer who pressuresemployees to such a choice commits an unfair
labor practice. Garland Knitting Mills of Beaufort,South Carolina, Inc., 170 NLRB 821, enfd. inpert. part 414 F.2d 1214, fn. 4 (C.A.D.C., 1969).
The question here is whether Respondent pres-
sured any employee ... to make that choice

when all it did was [to] provide a supply of
badges at a central location. I find that it did not.In McDonald's, 214 NLRB 879, 881±883 (1974),the Board majority found that the employer did not 451KERR-MCGEE CHEMICAL CORP.8Pillowtex Corp., 234 NLRB 560 (1978), and Borg-Warner Corp.,229 NLRB 1149 (1977).9I do note that as additional support for its conclusion in BlackDot that the mere availability of buttons under those circumstanceswould not reasonably tend to interfere with the employees free
choice, the Board also noted that, in response to a union mailing,
the employer distributed literature to the employees that assured
them that wearing or not wearing a button was a strictly personal
and voluntary act which would in no way affect any employee fa-
vorably or unfavorably.violate Section 8(a)(1) of the Act by making vote nopins available to the employees during the week before
the date set for the subsequently canceled election.
Management personnel wore such pins and generally
had additional pins handy to give to employees. Fur-
ther, pins were left at several places on the premises,
including a table and a bulletin board near the time-
clock, where they would be readily accessible to em-
ployees. In finding that the employer did not violate
the Act, the Board majority fully affirmed the follow-
ing reasoning of the administrative law judge:On the basic view that an employee's acceptanceor rejection of a tendered ``Vote No'' button nec-
essarily constitutes a declaration of his position, it
is difficult to see how making the buttons promi-
nently available at central locations does not simi-
larly amount to subtle interrogation, particularly
when supervisors are prominently wearing but-
tons.The Board, however, has apparently escheweda per se rule prohibiting employers' distributing``Vote No'' buttons or similar material [citing
Farah, supra].... 
[T]he Board did conclude inJefferson [Stores, Inc., 201 NLRB 672 (1973)]that: ``Where, as here, the distributed material and
the manner in which it is distributed, unaccom-
panied by threats or promises of benefits, is not
coercive, there is no interference with the elec-
tion.'' And, as previously noted, Farah requiresemployer ``pressure'' for a violation. While it is
not entirely clear analytically how the absence of
``threats or promises'' or ``pressure'' negatives
the ``interrogative'' effect of the distribution,10Iunderstand Farah and Jefferson as teaching thatthe distribution of such graphic materials for dis-
play by employees does not contravene Section
8(a)(1) if the distribution is unaccompanied by
``coercive'' conduct.10Whatever the employer's intention, the creation of a situation inwhich the employees' conduct will necessarily tend to indicate his
views might be seen as inherently ``coercive.''In Black Dot, Inc., 239 NLRB 929 (1978), whichthe Regional Director in the instant case found to be
distinguishable, the Board relied on Farah andMcDonald's, supra, distinguished Weise andMacklanburg-Duncan, supra, and found that the em-ployer did not engage in objectionable conduct by
making proemployer and antiunion buttons available to
employees. On three occasions during the month pre-
ceding the election, the employer placed proemployer
and antiunion buttons in a flowerpot that was hung on
a wall in the employee cafeteria. Also on the wall was
a large red paper arrow pointing down toward the
bucket of buttons. Before the buttons were made avail-
able, the employer instructed its supervisors not to dis-cuss the buttons with employees. There was no evi-dence that supervisors participated in the distribution
of the buttons.In finding no objectionable conduct, the Boardfound that on the basis of the entire context of the or-
ganizational campaign, the mere availability of buttons
did not warrant setting aside the election. The Board
distinguished Weise, Macklanburg-Duncan, and twoother cases,8on the grounds that in Black Dot therewas no involvement by supervisors in the button dis-
tribution process, which was also unaccompanied by
any coercive conduct. The Board found that super-
visors did not pressure employees to make an open
choice between the company and the union, but rather
that the employer merely provided a supply of buttons
at a central location (citing Farah, supra).9In Wm. T. Burnett & Co., 273 NLRB 1084, 1092±1093 (1984), the Board found that the employer did
not violate the Act or engage in objectionable conduct
when one of its supervisors spontaneously tossed an
antiunion button onto a table in front of two employ-
ees. Although the facts in Burnett are thus differentfrom those in the instant case (the Board affirmed the
administrative law judge's dismissal of the allegation
in Burnett on the grounds that the above incident was``essentially isolated and noncoercive''), the judge's
reasoning, fully affirmed by the Board, is nevertheless
equally applicable to the instant case:[T]he distribution of antiunion material by an em-ployer is not unlawful in itself absent some form
of coercion or pressure on an employee to receive
the material [citing Farah and McDonald's]....
If [supervisor] McCall had been inclined to cause
[employee] Bunton to declare his union sym-
pathies, it is more likely that he would have of-
fered the button directly to Bunton rather than
flipping it on a table where it was accessible to
another employee, Mayberry. Bunton could have
left the button where it lay without in any way in-
dicating his union intentions.Finally in this context, the Board found in SchwartzMfg. Co., 289 NLRB 874, 879 (1988), that the em-ployer did not violate Section 8(a)(1) of the Act when,
during a union organizational campaign, a non-
supervisory employee distributed hats affixed with the
company logo and vote no buttons to employees who 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10But I agree with the Employer's argument that (contrary to theposition apparently taken by the Regional Director) the supervisors'
mere placing of quantities of buttons and stickers at one end of a
table, even in the presence of assembled employees, does not con-
stitute the potentially coercive ``supervisory involvement in the dis-
tribution process'' found in cases where supervisors hand out such
materials individually and directly to employees. And even in such
a one-to-one distribution situation, I will continue to look at the to-
tality of the surrounding circumstances in determining whether em-
ployees have been interfered with in the exercise of their rights. See
Gonzales Packing Co., 304 NLRB 805 (1991), and my dissent there.11See generally Sewell Mfg. Co., 138 NLRB 66 (1962); sec. 24-323 (Racial Appeals), Board's Outline of Law and Procedure in
Representation Cases.were still assembled in the lunchroom immediately fol-lowing a meeting of these employees conducted by
management. During the meeting, management had
urged the employees not to vote for the union and had
encouraged them to take and wear the vote no hats.
Although no management officials were present in the
lunchroom at the time the hats were being distributed
immediately following the meeting, they were present
in the area outside the lunchroom when one of the first
employees left the lunchroom.In dismissing the allegation, the Board found thatthe evidence failed to reveal any direct involvement by
supervisors in the distribution process or any evidence
that supervisors engaged in open surveillance of em-
ployees leaving the lunchroom. Under those cir-
cumstances, the Board, relying on Farah, McDonald's,and Black Dot, found that the central availability ofprocompany insignia did not reasonably tend to inter-
fere with employee rights under the Act, where there
was no supervisory involvement in the distribution
process or other evidence that management pressured
employees into making an observable choice or open
acknowledgment concerning their campaign position.I recognize, of course, that the above casesÐlikemost precedentÐis not squarely on all fours with the
facts in the instant case. The supervisors here did play
a role, albeit a passive one, in making the buttons and
stickers available to the employees.10Nevertheless, Ifind that the underlying rule that supports the dismis-
sals in the precedent cases is applicable to and control-
ling in the instant case as well: Merely making
proemployer and antiunion buttons and stickers avail-
able to employees, without any accompanying coercive
conduct, does not in itself constitute objectionable con-
duct warranting the setting aside of an election.In light of all of the above considerations, I wouldoverrule Objection 1.2. Objection 3In Objection 3, the Union alleges that two employ-ees paraded through a work area while wearing ``radi-
cally provocative'' head gear, with an antiunion mes-
sage on it; that they were encouraged in this escapade
by a supervisor; and that pictures of these two employ-
ees, so adorned, were distributed and shown through-
out the plant. The Union asserts that on the basis ofall the alleged objectionable conduct (including, butnot only, the conduct in question in Objection 3), the
election was not held in an environment free of ``prej-
udices'' or within the law.As accurately described by the Regional Directorbased on a photograph in the record, the two employ-
ees in question were wearing white head coverings that
completely covered their faces, dark sunglasses, and
hardhats. The words ``VOTENO
'' were written on theface covering of one employee, and the words ``ORELSE'' were written on the other. During working time,and while disguised in this way, the two employees
walked through the maintenance shop and into the in-
strument shop. They were accompanied by a relief
foreman, and observed by at least two other employ-
ees. Another employee photographed the employees
with a company-owned instant camera, obtained by the
employee from the office of a maintenance planner,
without permission from the Employer. The photo-graphs were shortly thereafter posted on an employee
bulletin board normally used for the posting of em-
ployees' personal pictures (not the separate bulletin
board that is reserved for the posting of company no-
tices to employees). Two of the photographs remained
posted for about a week, and they were observed by
several employees during that period.In recommending an evidentiary hearing on Objec-tion 3, the Regional Director noted that there were
substantial and material issues of fact in regard to
whether the Employer was responsible for the above
conduct and whether the conduct created an atmos-
phere of fear of reprisal.The Union has not filed exceptions, a response tothe Employer's exceptions, a statement in support of
the Regional Director's report, or a statement in sup-
port of its objections. Even without guidance from the
Union, however, I think, based on the totality of the
circumstances related to Objection 3, and the reference
to prejudices in the Union's one-page statement of ob-
jections, that the term ``radically'' in the Union's state-
ment of objections is a typographical error, and that
the Union means to say that the conduct in question
in Objection 3 is racially provocative. Any question
about the Union's intent will, of course, be resolved at
the hearing.If the Union is, however, alleging that the conductin question is racially provocative, then to support this
allegation the evidentiary record developed at the hear-
ing should include evidence material to the question of
whether this conduct was calculated to inflame any ra-
cial prejudice of employees, or whether it deliberately
sought to overemphasize and exacerbate racial feel-
ings.11 453KERR-MCGEE CHEMICAL CORP.APPENDIXObjection 1, i.e., the alleged polling of employees: By thisobjection, the Petitioner objects to the distribution of vote no
buttons and vote no decals to employees by the Employer
during the critical period prior to the election. The Employ-
er's employee relations manager William R. Herrington testi-
fied that on or about September 2, 1992, the Employer sent
a supply of vote no buttons and vote no decals to each of
30 supervisors. Each supervisor received an interoffice enve-
lope which contained the buttons and decals and a memoran-
dum setting forth instructions on how the buttons and decals
were to be distributed. A copy of the memorandum is at-
tached hereto as attachment B. Among the supervisors who
received the buttons, decals, and memoranda were Mainte-
nance Supervisors Van Wells, Hal Rieves Sr., Jim Harlow,
and Arthur Danner.Supervisor Wells testified that after he received his enve-lope, he engaged the members of his maintenance crew and
told them to meet him in the employees' breakroom. He stat-
ed that after the eight members of his crew arrived in the
breakroom, he placed his supply of buttons and decals on a
table there and told the members of his crew, ``There are
some buttons and stickers; if anybody wants more, I can get
them.'' Wells testified that he then walked out of the
breakroom. He stated that he could not recall whether or not
he was wearing a vote no button or a vote no decal at the
time that he met with his crew. Only Wells and the eight
members of Wells' crew were present in the breakroom on
this occasion. An employee witness testified that two mem-
bers of Wells' crew took buttons and decals.Supervisor Rieves testified that about 1 week prior to theelection, he went into the employees' breakroom where
members of his maintenance crew were seated. There are
eight members of Rieves' crew. Rieves stated that he
dumped the buttons and stickers on a table in the presence
of crewmembers and said, ``Here are some buttons if any-
body wants one.'' He testified that he then left the
breakroom. Rieves was wearing a vote no button on his shirt
at the time that he placed the buttons and decals on the
breakroom table. Rieves testified that about a week prior to
delivering the buttons and decals to the breakroom, a mem-
ber of his crew noted that Rieves was wearing a vote no but-
ton and asked Rieves why he (the crewmember) could not
have one. Rieves testified that he told this employee that he
would have to ``see about it.'' One employee witness testi-
fied that two members of Rieves' crew wore vote no buttons,
while a second employee witness testified that he recalled
only one crewmember wearing a vote no button.Supervisor Harlow testified that after receiving his supplyof buttons and decals he want into the breakroom while the
members of his crew were taking a break. Only Harlow and
the 10 members of his crew were present. The crewmembers
were seated at two tables which had been pushed together
end to end. He placed the buttons and decals at one end of
the two-table arrangement and then turned to leave the
breakroom. He testified that as he turned, a crewmember
made a joking comment. He said that he could not recallwhat the crewmember said. Although Harlow testified that he
made no comments on this occasion, a member of Harlow's
crew testified that Harlow stated, ``Here are some buttons for
the people that want them.'' Harlow was wearing a vote no
decal on his hardhat at the time he delivered the buttons anddecals. An employee witness testified that two members ofHarlow's crew took vote no buttons and wore them.Supervisor Danner testified that he went into thebreakroom while members of his crew were present. He stat-ed that he placed his supply of buttons and decals on a table
located away from the area where members of his crew were
seated. He testified that he made no remarks at the time that
this occurred. He gave uncontradicted testimony that he was
not wearing a vote no button or a vote no decal on this occa-
sion. There are eight members of Danner's crew.There is no contention that Wells, Rieves, Harlow, or Dan-ner remained in the breakroom in order to observe whether
any employee picked up a button or a decal. Some mainte-
nance employees wore prounion stickers and buttons prior to
the distribution of vote no buttons or vote no decals.In support of its contention that this objection lacks merit,the Employer relies on the Board's decision in Black Dot,Inc., 239 NLRB 929 (1978). In Black Dot, the employerplaced proemployer and antiunion buttons in a flowerpot that
was hung on a wall in the employees' cafeteria. There was
no evidence in that case that supervisors participated in the
distribution of the buttons. In concluding that the employer's
conduct did not constitute a basis for setting aside the elec-
tion, the Board found that the facts of the case were distin-
guishable from those in Macklanbury-Duncan Co., 179NLRB 848 (1969); and Chas. V. Weise Co., 133 NLRB 765(1961). In Macklanburg-Duncan, there was undisputed evi-dence that during the critical period supervisors placed
proemployer and antiunion buttons on their desks where em-
ployees could readily obtain them. The supervisors wore the
buttons and T-shirts which contained proemployer propa-
ganda. When employees asked how they could obtain a T-
shirt, they were informed that one could be ordered for five
cents. In finding that the employer's conduct constituted a
basis for setting aside the election, the Board concluded that
``the Employer was not merely utilizing the supervisory per-
sonnel in furtherance of its campaign, but intended to make
the anti-union materials available to employees who, by
electing whether to wear them, would disclose their choice.''
In Weise, the employer's president, during the course ofmeetings, told employees that he would be wearing a vote
no badge and that such badges would be available for em-
ployees to wear if they wished to have one. Supervisors fur-
nished the badges to employees who requested them. The
Board, on consideration of the facts, found that the employer
``placed the employees in the position of declaring them-
selves as to union preference just as if they had been interro-
gated as to such preference, and thereby interfered with the
free and untrammeled choice of the employees.''Here, as in Macklanburg-Duncan and Weise, there is di-rect supervisory involvement in the distribution of antiunion
materials which called on employees to openly display a
preference. Such supervisory involvement consisted of admit-
ted Section 2(11) supervisors appearing individually before
the members of their own small work crews. In some in-
stances this occurred on working time. The crewmembers
were known personally to the supervisors and knowledge of
which crewmembers accepted and which did not accept the
offer of the materials could become readily known to the su-
pervisors. This evinced an intent to poll. In these cir-
cumstances, I find that the facts here are distinguishable from 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
those in Black Dot. Accordingly, it is found that the Employ-er's reliance on Black Dot is misplaced.In view of the facts in the instant case, I find merit to thisobjection. Macklanburg-Duncan Co., supra.Accordingly, it is recommended that Petitioner's Objection1, i.e., the alleged polling of employees, be sustained.....
As noted here, I have found that Objection 3 raises sub-stantial and material factual issues which warrant hearing. In
the event the Board should find that Objection 1 raises mate-
rial issues of fact which warrant a hearing, then it is rec-
ommended that a hearing be directed on both Objection 1
and Objection 3. If the Board should find that Objection 1
should be overruled, then it is recommended that a hearing
be directed on Objection 3 alone.ATTACHMENT BINTERNAL CORRESPONDENCETo:Distribution
Date:September 2, 1992
From:M. W. Merrill
Ext. 8502Subject:``Vote No'' Buttons and Decals
I have provided Vote NO! buttons and hard hat decals foryou to wear during this union campaign. I am also providingthem for the members of your crew who may want them. It
is important, however, that you know how these are to be
distributed.As a group, you should tell your crew that these materialsare available for those employees who may want them. Thisshould be done in a neutral area such as a control room orlunchroom, not in your office. YOUSHOULDNOTHANDTHEM
TOYOUREMPLOYEES
as his could be viewed to be pollingand coercive behavior. After making them available to the
group you should NOTclosely monitor who picks the mate-rials up and who does not. Simply make them available.Extra decals and buttons are available in Bill Herrington'soffice if you need more.Each of you has done a fine job of getting the real mes-sage to your employees and I appreciate it. Keep up the good
work.DistributionT. L. BarnesW. C. Jaudon
P. H. BibbsJ. C. Magyar

D. B. ColbertR. D. Minga

M. S. ClayL. E. Motes

J. R. CrumpJ. B. Perkins

A. L. DannerG. C. Pickle

L. H. DuncanB. W. Pruett

W. G. FieldsH. H. Rieves

R. C. FlakeC. L. Roane

J. R. GillilandR. J. Tubb

M. E. GranV. B. Wells

O. E. HammermeisterJ. B. Wood

J. A. HarlowG. D. Wootten

J. J. HolsonbackT. J. Wozniak

L. L. HowellW. E. Young
